     Case 2:12-cr-00079-MCE-AC Document 127 Filed 06/16/20 Page 1 of 2


1
2
3
4
5
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                  )      Case №: 2:12-cr-00079-1-MCE
11                                               )
                     Plaintiff,                  )                    ORDER
12                                               )               APPOINTING COUNSEL
             vs.                                 )
13                                               )
      FELIPE SOLIS-SANCHEZ,                      )
14                                               )
                     Defendant.                  )
15                                               )
16          The above named Defendant has, under oath, sworn or affirmed as to his financial
17
     inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
18
     obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.
19
     Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
20
21   § 3006A,

22   ///

23   ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                     -1-
     Case 2:12-cr-00079-MCE-AC Document 127 Filed 06/16/20 Page 2 of 2


1           IT IS HEREBY ORDERED that Alekxia Torres be appointed to represent the above
2    defendant in this case effective nunc pro tunc to June 3, 2020, substituting the Federal
3
     Defenders Office appointed per General Order 595.
4
            This appointment shall remain in effect until further order of this court.
5
            IT IS SO ORDERED.
6
     Dated: June 16, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
